NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                         2009-1482
                                 (Serial No. 09/822,261)




                            IN RE WILLIAM A. KNAUS and
                                RICHARD D. MARKS,




       Richard D. Marks, of Mclean, Virginia, argued for appellants. With him on the
brief were James Remenick and Matthew J. Smith, Remenick PLLC, of Washington,
DC.

      William LaMarca, Associate Solicitor, Office of the Solicitor, United States Patent
and Trademark Office, of Arlington, Virginia, argued for the Director of the United States
Patent and Trademark Office. With him on the brief were Raymond T. Chen, Solicitor,
and Frances M. Lynch, Associate Solicitor.

Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit


                                      2009-1482
                               (Serial No. 09/822,261)




                           IN RE WILLIAM A. KNAUS and
                               RICHARD D. MARKS,




                                   Judgment


ON APPEAL from the        United States Patent and Trademark Office,
                          Board of Patent Appeals and Interferences.

in CASE NO(S).            09/822,261

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, RADER and PROST, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED April 27,2010                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk